Citation Nr: 0432404	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-17 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus (SLE), to include as secondary to service-
connected discoid lupus erythematosus (DLE).

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected DLE.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney




WITNESSES AT HEARINGS ON APPEAL

The veteran and an acquaintance


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1950 to March 
1955.

In October 1986, the Board of Veterans' Appeals (Board) 
denied the veteran's claim for service connection for SLE.  
Subsequently, in October 1990, the Board found no new and 
material evidence to reopen the claim for service connection 
for SLE on either a direct or secondary basis.  

These matters come to the Board on appeal from a November 
2000 rating decision that, inter alia, denied service 
connection for SLE, to include as secondary to DLE; denied an 
increased disability rating for DLE; and denied entitlement 
to a TDIU.  The veteran filed a notice of disagreement (NOD) 
in July 2001, and the RO issued a statement of the case (SOC) 
in July 2002.  The veteran filed a substantive appeal in 
September 2002.

The veteran and an acquaintance testified during a hearing 
before an RO Hearing Officer in April 2002, and the veteran 
testified during a videoconference hearing before the 
undersigned Veterans Law Judge in February 2003; transcripts 
of both hearings are of record.  In connection with the 
videoconference hearing, the veteran submitted additional 
evidence and waived initial consideration of the evidence by 
the RO; the veteran's waiver and additional evidence are also 
of record.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. § 20.800 (2003).

In August 2003, the Board reopened the veteran's claim for 
service connection for SLE, and remanded that issue, on the 
merits, along with the other issues on appeal, to the RO for 
additional development and adjudication.  As the RO denied 
service connection for SLE on both a direct and secondary 
basis, and continued the denial of the remaining claims, 
these matters have been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the  claims on appeal has been 
accomplished.

2.  The competent and persuasive evidence establishes that 
the veteran does not currently suffer from SLE.  

3.  The veteran's DLE is manifested by severe, hypertrophic 
scarring of the face, neck, and trunk, with less than 20 
percent of the entire body affected. 

4.  Service connection is currently in effect for DLE, rated 
as 50 percent disabling, and for pulmonary tuberculosis, 
rated as 0 percent disabling; the combined rating for these 
disabilities is 50 percent. 

5.  The percentage rating for the veteran's service-connected 
disabilities does not meet the minimum schedular criteria for 
an award of TDIU, and the disabilities are not shown to 
prevent him from obtaining or retaining substantially gainful 
employment.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for SLE, to include 
as secondary to service-connected DLE, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004). 

2.  The criteria for a disability rating in excess of 
50 percent for DLE are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7800, 7806 (in effect prior to and as of August 30, 
2002). 

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

Through the July 2002 SOC and the June 2004 supplemental SOC 
(SSOC), as well as the October 2001 letter, the RO notified 
the veteran of the legal criteria governing the claims, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claims for 
service connection for SLE, and for an increased disability 
rating for DLE and for a TDIU.  The RO notified the veteran 
of the three criteria for establishing service connection, 
and of the need for evidence of a worsening of his service-
connected disability, and of evidence showing unemployability 
due solely to service-connected disabilities.  After each, 
the veteran and his attorney were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the RO's October 2001 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the matters now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal, 
and well after a substantially complete application was 
received.  However, the Board finds that the lack of pre-
adjudication notice in these matters has not, in any way, 
prejudiced the veteran.  

When the RO initially adjudicated the claims in November 
2000, the VCAA was not then in effect.  Following enactment 
of the VCAA, the RO issued to the veteran the October 2001 
letter, notifying him of the VCAA duties to notify and 
assist, setting forth the criteria for service connection and 
for increased ratings and a TDIU, and solicitating 
information and evidence from the veteran.  The letter was 
provided to the veteran several months before the July 2002 
SOC and more than a year before the June 2004 supplemental 
SOC, and the RO afforded the veteran well over a one-year 
period for response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and private medical 
treatment records, and has arranged for the veteran to 
undergo VA examination in connection with the issues on 
appeal.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claims.  
Significantly, neither the veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  


Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal.

II.  SLE, to include as Secondary to DLE

A.  Factual Background

Service medical records contain neither complaints nor 
manifestations of SLE.

An April 1978 medical statement from S. Michael Phillips, 
M.D., indicates that 10 percent to 14 percent of individuals 
with DLE will eventually evolve into a picture most 
compatible with SLE, and it was impossible to predict whether 
this will occur with the veteran.

During a hearing before an RO Hearing Officer in August 1979, 
the veteran contended that his service-connected lupus 
condition presently manifests itself as systemic (SLE), 
primarily affecting his joints.

A November 1981 consultation sheet reflects a diagnosis of 
severe facial scarring, secondary to SLE.

The report of a November 1981 VA examination reflects 
diagnoses of severe and chronic anxiety and depression, 
secondary to disseminated lupus erythematosus, unemployable; 
and DLE.

In October 1986, the Board denied service connection for SLE 
based upon findings that SLE was not shown to be present in 
service or for many years thereafter, and was not shown as a 
progression of DLE.

The report of a March 1988 VA examination shows no evidence 
of SLE.

A September 1988 medical statement received from Jerry C. 
Weinberg, M.D., reflects that the veteran has peri-ocular 
scarring, which is consistent with a diagnosis of SLE.

In August 1990, the Board denied service connection for SLE 
based upon findings that the clinical data of record did not 
establish that the veteran does, indeed, have SLE as a 
progression of his service-connected DLE.

During an August 2000 VA examination, the veteran reported 
being diagnosed in service with some scars on his face and 
with some skin rashes, and subsequently being diagnosed with 
SLE involving his face and joints.  The VA examiner diagnosed 
the veteran with SLE, noting that frequently lupus presents 
just as a rash and goes on for many years before the full 
manifestation of the rash, arthritis, and positive antibodies 
are recognized.

In October 2000, two VA physicians reviewed the veteran's 
claims file:  One found no evidence of criteria for meeting 
SLE prior to the veteran's discharge from service in 1955, 
and the other referenced medical literature revealing no 
relationship between DLE and the subsequent onset of SLE.  
Both VA physicians concluded that there was no relationship 
between the veteran's DLE in service and the subsequent onset 
of SLE.

A January 2003 medical statement from the veteran's treating 
psychiatrist, Eric W. Fine, M.D., reflects an opinion that 
the veteran's psychiatric disorder, as well as SLE, are the 
direct result of the veteran's military service.

Pursuant to the Board's August 2003 remand, the veteran 
underwent VA examination by a panel of two specialists, in 
June 2004, specifically for the purpose of ascertaining 
whether, he, in fact, suffers from SLE as a result of injury 
or disease incurred or aggravated in service, or as secondary 
to the service-connected DLE.  During that examination, the 
veteran reported complaints of sun sensitivity and diffuse 
pains in his neck, shoulders, hands, hips, and knees.  The 
veteran's prior medical records revealed long-standing 
complaints of diffuse arthralgias and a distant history of 
skin lesions attributed to DLE, without documentation in 
several volumes of charts reviewed.  The VA examiners 
specifically noted that numerous antinuclear antibody tests 
were mostly negative, and of one low-titer positive test in 
the charts.

On examination, there were scarred areas of the neck and 
trunk that, according to the VA examiners, did not have the 
typical appearance of DLE.  Eye examination was unremarkable, 
and there were no oropharyngeal ulcers.  There was full range 
of motion of the neck, shoulders, elbows, wrists, 
metacarpophalangeal joints, proximal interphalangeal joints, 
and interphalangeal joints.  The veteran's hips moved 
normally; there was no synovitis, deformity, or limitation of 
motion in the knees, ankles, or feet.  Both VA examiners 
concluded that the veteran's joint pains were not due to SLE, 
and it was their opinion that there was no evidence to 
support this diagnosis.  The VA examiners based their opinion 
on numerous negative serological examinations and no clinical 
features of SLE, save for an undocumented diagnosis of DLE in 
the distant past.   The VA examiners also opined that the 
veteran's joint pains were very likely due to osteoarthritis, 
as shown on radiographs.  No diagnosis of SLE was rendered.

B.  Legal Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Section 3.310(a) has been interpreted to permit a grant of 
secondary service connection for the extent of additional 
disability resulting from aggravation of a nonservice-
connected condition by a service-connected condition.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above-
cited criteria, the Board finds that, as the weight of the 
evidence establishes that the veteran does not currently 
suffer from SLE, there is no basis for a grant of service 
connection for SLE on either a direct or secondary basis.

While the Board notes that Dr. Codario, a private physician, 
and an August 2000 VA examiner note an assessment of SLE, no 
medical or factual basis for either assessment was provided, 
and there is no indication that the VA examiner had reviewed 
the veteran's claims file, and, thus, considered his actual 
documented medical history.  Significantly, based on a review 
of the claims file, a consensus report of the June 2004 
examination by two VA specialists found no clinical evidence 
to support a diagnosis of SLE; these physicians noted that 
there was radiographic evidence for attributing the veteran's 
joint pains, specifically, to osteoarthritis.  The Board 
finds the consensus opinion of the two VA specialists, both 
trained in the diagnosis and treatment of SLE, as more 
probative on the question of the existence of the claimed 
disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

As the weight of the evidence establishes that the veteran 
does not suffer from the disability for which service 
connection is sought, there is no predicate for a grant of 
service connection on any basis.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Hence, any discussion of medical 
evidence on the question of etiology is unnecessary.

The Board has considered the veteran's assertions.  While he 
is competent to assert the existence of certain symptoms, as 
a layperson without the appropriate training and expertise, 
the veteran simply is not competent to provide a probative 
opinion on a medical matter, such as whether actual 
disability upon which to predicate a grant of service 
connection exists.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Under these circumstances, the claim for service connection 
for SLE must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  

III.  Evaluation of DLE

A.  Factual Background

Service medical records revealed scars of healed skin lesions 
on the veteran's face and upper back in December 1954 and in 
February 1955.

In a July 1955 rating decision, the RO granted service 
connection and assigned an initial 0 percent rating 
(noncompensable) for residuals of impetigo, effective 
April 1, 1955.

In a February 1959 rating decision, the RO increased the 
evaluation for lupus erythematous (formerly characterized as 
residuals of impetigo) to 30 percent, effective January 10, 
1958.
  
In a September 1971 rating decision, the RO noted outpatient 
treatment records, indicating that the veteran's lupus 
erythematosus had apparently been inactive for 3 years, and 
continued the existing evaluation.

Based upon the report of a January 1973 VA examination 
showing that the veteran had disfiguring, extensive 
hypertrophic scarring of the face, involving the forehead, 
left side of face, and right chin, the RO increased the 
evaluation for lupus erythematosus to 50 percent, effective 
November 17, 1971.

In October 1986 and, again, in August 1990, the Board denied 
a disability rating in excess of 50 percent for service-
connected DLE.

On June 26, 2000, the veteran filed a claim for an increased 
disability evaluation for DLE.

A November 2001 medical statement received from the veteran's 
treating physician, Ronlad A Codario, M.D., reflects that the 
veteran continued to suffer from severe, disabling lupus-
causing him severe emotional instability, disfiguring skin 
eruptions, disabling joint pain, visual disturbances, and 
fatigue.

During the June 2004 VA examination, as indicated above, the 
veteran reported complaints of sun sensitivity and diffuse 
pains in his neck, shoulders, hands, hips, and knees.  The VA 
examiners found that the scarred areas of the veteran's neck 
and trunk affected less than 20 percent of the veteran's 
entire body.





B.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's DLE as 50 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7809, 
which has been rated by analogy to dermatitis and/or eczema 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  See 
38 C.F.R. § 4.20 (2004).  The veteran contends that his DLE 
is more severe than currently rated.

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 
2002.  See 67 Fed. Reg. 49590 (July 31, 2002).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the new provisions, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

In this case, the RO has considered the veteran's claim for 
an increased disability rating under both the former and 
revised schedular criteria (see June 2004 SSOC); as such, 
there is no due process bar to the Board doing likewise.   
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  If an 
increase is warranted on the basis of the revised the 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  

Pursuant to the former criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (in effect when the veteran filed his 
claim and prior to August 30, 2002), a maximum 50 percent 
rating is warranted if there is eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

In this case, the Board notes that the current 50 percent 
rating is the maximum allowable under the former provisions 
of Diagnostic Code 7806 (effective prior to August 30, 2002).  
Hence, there is no basis for an increased evaluation for DLE 
prior to August 30, 2002.

Under the revised criteria that became effective on 
August 30, 2002, the service-connected DLE is to be rated by 
analogy, depending upon the predominant disability, under 
Diagnostic Code 7800 for disfigurement of the head, face, or 
neck; under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 
as scars; or under Diagnostic Code 7806 as dermatitis.  See 
38 C.F.R. § 4.118, Diagnostic Code 7809 (effective on 
August 30, 2002).

Here, the Board notes that the predominant disability is 
disfigurement of the head, face, or neck based upon the 
evidence of record showing those areas as predominantly 
affected by scarring, and the veteran's disability has not 
been shown to limit function in any affected areas.

Under the revised criteria, disfigurement of the head, face, 
or neck is rated under Diagnostic Code 7800 as follows:

With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes, 
ears, cheeks, lips), or; with six or more 
characteristics of disfigurement-80 percent disabling.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes, ears, cheeks, 
lips), or; with four or five characteristics of 
disfigurement-50 percent disabling.  

The 8 characteristics of disfigurement listed under Note (1) 
of these regulations, for purposes of evaluation under 
38 C.F.R. § 4.118, are as follows:

Scar 5 or more inches in length.
Scar at least one-quarter inch wide at widest part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches.
Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches.
Underlying soft tissue missing in an area exceeding six 
square inches.
Skin indurated and inflexible in an area exceeding six 
square inches.

Under the revised criteria of Diagnostic Code 7806, the 
highest rating of 60 percent for dermatitis or eczema is 
assigned when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during a twelve-
month period.  

Considering the evidence of record in light of the revised 
rating criteria, the Board notes that the veteran has 
reported, during the course of this appeal, diffuse pains in 
his neck, shoulders, hands, hips, and knees.  As indicated 
above, service connection is neither in effect for SLE nor 
for osteoarthritis, and the most probative evidence of record 
does not attribute these manifestations to the veteran's 
service-connected DLE.  As such, the Board may not consider 
symptoms attributable to nonservice-connected disabilities in 
evaluating the veteran's DLE.  See 38 C.F.R. § 4.14 
(providing that the use of manifestations not resulting from 
service-connected disease or injury is to be avoided). 

That notwithstanding, there is no basis for the Board to 
assign more than the currently assigned 50 percent rating 
under any of the revised criteria.  The Board points out 
that, specifically as regards disfigurement, the June 2004 VA 
examination does not show six or more characteristics of 
disfigurement or other manifestations to warrant an increased 
rating under Diagnostic Code 7800.  Likewise, with regard to 
dermatitis, the June 2004 VA examiners found that less than 
20 percent of the veteran's entire body was affected by DLE, 
which would not warrant an increased rating under Diagnostic 
Code 7806.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
DLE has presented so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(cited to in the July 2002 SOC).  In this regard, the Board 
notes that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that the 
criteria for a rating in excess of the currently assigned 50 
percent for DLE,  under either the former or revised 
criteria, are not met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert1 Vet. App. at 53-56.


IV.  Entitlement to a TDIU

A.  Factual Background

During a June 1980 VA examination, the veteran reported that 
he physically was not able to carry out gainful employment 
due to extreme joint pains, especially in the right heel and 
foot and right knee.  The veteran indicated that he could not 
tolerate stress situations nor climate changes, and that he 
suffered anxiety problems and vision complications.  He 
reportedly became totally exhausted after minor movement.

A medical statement received from the veteran's treating 
physician, Ronlad A Codario, M.D., in October 1983, reflects 
that the veteran suffered from SLE and was incapable of 
gainful employment due to severe facial disfigurement, joint 
pain, visual disturbances, and severe emotional upset.

During a May 1984 hearing before a member of the Board, the 
veteran testified that he last worked full-time in September 
1977 as a caseworker for the welfare department.

In October 1986, the Board denied entitlement to a TDIU.

An April 2000 medical statement received from Dr. Codario in 
June 2000 reflects that the veteran remained totally 
incapable of substantially gainful employment due to lupus.

On June 26, 2000, the veteran filed another claim for TDIU. 
On the application, the veteran noted that he had a high 
school education and had attended a designer tech school for 
1 year; he had last worked full-time in September 1977 and 
had not had any other education or training before or after 
he became too disabled to work.  The veteran also reported 
that the last job he held, beginning in 1971, was in the 
state department of public welfare as a caseworker.

The veteran underwent a VA examination in August 2000.  It 
was the opinion of the VA examiner that the veteran was 
disabled and not able to be employed because of fatigue as a 
result of his having a systemic illness, such as lupus; 
evidence of unsteadiness of gait, coordination, and blurring 
of vision as a result of the central nervous system 
involvement of lupus; and photosensitivity and being prone to 
a rash becoming worse with exposure to sunlight.

The August 2000, January 2002, and May 2002 medical 
statements received from the veteran's treating psychiatrist, 
Eric W. Fine, M.D., reflect that the veteran remains totally 
incapacitated and unemployable because of his lupus and 
associated major depression.

Pursuant to the Board's August 2003 remand, the veteran 
underwent VA examination in June 2004, specifically for the 
purpose of ascertaining employability due to service-
connected disabilities.  It was the opinion of VA examiners 
that the service-connected DLE, alone or in combination with 
other service-connected disabilities, did not render the 
veteran unable to obtain or retain substantially gainful 
employment.
 
B.  Legal Analysis

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

Service connection is currently in effect for the following 
disabilities:  DLE, rated as 50 percent disabling; and 
pulmonary tuberculosis, rated as 0 percent disabling.  The 
combined rating for these disabilities is 50 percent.  This 
rating clearly does not meet the minimum percentage 
requirement for TDIU under 38 C.F.R. § 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the record shows that the veteran has at least 
13 years of education, and has work experience as a 
caseworker, although he has not worked since September 1977.  
The Board also finds that the record includes competent 
evidence suggesting that the veteran is unemployable, due 
primarily, however, to nonservice-connected disabilities.
 
The Board points out that, here, there is no objective 
evidence that the veteran's service-connected DLE and 
pulmonary tuberculosis, either singly or in combination, 
render him unemployable.   To the contrary, the June 2004 VA 
examiners found that the veteran's service-connected 
disabilities did not prevent him from securing and following 
substantially gainful employment.  Therefore, the, Board must 
conclude that the criteria for invoking the procedures of 38 
C.F.R. 4.16(b), for assignment of a total disability rating 
due to individual unemployability on an extra-schedular 
basis, are not met.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for SLE, to include as secondary to 
service-connected DLE, is denied.

A disability rating in excess of 50 percent for discoid lupus 
erythematosus (DLE) is denied.

A TDIU is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



